Citation Nr: 1819202	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-43 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma). 

2.  Entitlement to service connection for panic attacks as secondary to seizures or brain tumor (postoperative right petrous hyperostotic meningioma).

3.  Entitlement to service connection for light sensitivity as secondary to brain tumor (postoperative right petrous hyperostotic meningioma).

4.  Entitlement to service connection for loss of sight of the right eye as secondary to brain tumor (postoperative right petrous hyperostotic meningioma). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Appellant served in the Army National Guard from March 1978 to March 1985, and from April 1986 to June 1988, to include a period of active duty for training (ADT) from May 17 to May 31, 1986. 

This appeal originally came to the Board of Veterans' Appeals (Board) from December 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the Appellant testified before the undersigned at a Board hearing in Washington, D.C.  In June 2017, the issues remaining on appeal were remanded to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  Rocky Mountain Spotted Fever is attributable to ADT service, resulted in brain trauma causing a seizure disorder.

2.  The seizure disorder caused a brain tumor, postoperative right petrous hyperostotic meningioma. 

3.  The seizure disorder proximately caused a panic attack disorder.  

4.  The brain tumor, postoperative right petrous hyperostotic meningioma, caused visual disability, characterized as light sensitivity and loss of sight of the right eye.


CONCLUSIONS OF LAW

1.  Rocky Mountain Spotted Fever with associated brain trauma and seizure disorder was incurred in service.  38 U.S.C. §§ 1101, 101, 106, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  A brain tumor, postoperative right petrous hyperostotic meningioma, is secondary to service-connected seizure disorder.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310(a) (2017).  

3.  A panic attack disorder is secondary to service-connected seizure disorder.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310(a) (2017).  

4.  A visual disability, characterized as light sensitivity and loss of sight of the right eye, is secondary to service-connected brain tumor.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Appellant seeks service connection for residuals of Rocky Mountain Spotted Fever to include brain trauma, seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma); light sensitivity secondary to brain tumor; loss of sight of the right eye as secondary to brain tumor; and panic attacks as secondary to brain tumor or seizures.

The service treatment records (STRs) and contemporary medical records reflected that the Appellant received treatment at a private emergency room in June 1986 for a skin rash.  He reported that he had recently been on maneuvers with the National Guard and had a tick removed.  Temperature readings recorded at the emergency room were within normal limits.  Two different impressions noted on the emergency room records were urticaria and "unknown."  Thereafter, about one year later, the Appellant was admitted to New Britain General Hospital in July 1987 for a probable seizure.  There was no history of prior seizures.  His temperature was normal.  The assessment was acute and chronic alcoholism, and alcohol withdrawal seizure. 

Private medical records show treatment for a seizure disorder.  In May 1995, it was noted that the seizures had been present since 1986.  The Appellant was admitted to the University of Alabama Hospital in May 1995 for a history of seizures in the past, with symptoms of confusion.  A computerized tomography (CT) scan showed a tumor in right temporal area.  A right sub-temporal craniotomy with excision of extradural mass was performed.  A pathology report of the tumor (with addendum) resulted in the diagnosis of fibrous dysplasia.  Subsequently he continued to receive follow-up treatment. 

In February 1996, the Appellant claimed that he was bitten by a tick while performing his 2-week annual training for the Army National Guard in May 1986 and developed Rocky Mountain Spotted Fever.  He contended that a brain tumor and a seizure disorder were residuals of the Rocky Mountain Spotted Fever.  At a hearing, the Appellant related that he began first having seizures in 1986 and asserted that they were related to an episode of Rocky Mountain Spotted Fever that he said was the result of tick bites while performing active duty for training.  He reported that he did not seek treatment for the first seizure, which occurred at home.  When the seizures persisted, he then sought treatment in 1987.  

A statement from Dr. C. was received.  This physician was one of the doctors who treated the Appellant in June 1986.  Dr. C. recalled treating the Appellant for what appeared to be Rocky Mountain Spotted Fever.  He said he did not recall the particulars.  In June 1997, Dr. C. submitted a sworn statement in which he recalled that the Appellant was diagnosed with Rocky Mountain Spotted Fever in June 1986. 

Additional records show that the Appellant received treatment from Dr. K. in October 1997.  The Appellant reported that he had a brain tumor caused by Rocky Mountain Spotted Fever.  In March 1998, Dr. K indicated that he was treating the Appellant for panic attacks and persistent anxiety with concerns over a recurrence of the brain tumor.  In a May 1998 letter, Dr. K. indicated that the clinical manifestations of Rocky Mountain Spotted Fever commonly included neurological symptoms such as lethargy and mental status changes.  In abnormal cases, these could progress to include seizures and coma.  Dr. K. added that if a diagnosis of this disease was suspected, he would perform comprehensive work up including serological test. 

Other treatment records from Dr. H. in 1998 showed the Appellant was seen for evaluation of his seizures.  It was noted that his most recent seizure occurred in 1997.  The Appellant stated that he had some anxiety spells/panic episodes that may represent seizures as well that continued.  Dr. H. noted that the Appellant was known to have an underlying seizure disorder in relation to a right brain neoplasm that had been partially resected.  During a September 1998 evaluation, the Appellant gave a history of Rocky Mountain Spotted Fever in1986 with a high temperature, fever, and rash. 

In July 1998, the Appellant was afforded a VA examination.  At that time, the Appellant stated that he was in the active National Guard and in 1986, he found a small tick on the instep of his right foot and his daughter found another tick on his back.  He said that both ticks were removed, but were never sent to a physician or laboratory for analysis.  Approximately 1 week later, he developed a skin rash all over and went to a hospital emergency room.  He said that he was placed in an ice water bath for approximately 2 hours, various blood tests were taken, and he was given an injection of medication and then sent home.  He said returned to the hospital daily for the following 4 days for more shots, a total of 5 injections, and also an oral medication at bedtime.  The Appellant further said that after five days, the rash was 50 percent better, and that he had recurrences of the rash over the years and that he continued to have a darkly pigmented rash on his left arm.  He said he did not have a fever, nausea, vomiting or a headache, but approximately 2 to 3 weeks after the onset of this rash he had what he described as a grand mal seizure, during which he lost consciousness and was incontinent of urine.  He said he returned to the hospital where a CT scan of the brain was normal, but no spinal fluid examination was done.  The Appellant also recalled blood tests were done and he was then started on Dilantin.  He said he later moved to Connecticut and had another seizure shortly after arriving there and again a CT scan was normal.  He continued on Dilantin.  During the next 4 years, he continued to have seizures again characterized as grand mal.  In 1992 he said he consulted a dermatologist who took a biopsy of the skin but was unable to specifically diagnose his skin condition, though the Appellant firmly believed that his skin rash was caused by Rocky Mountain Spotted Fever.  In 1995 the seizures were becoming quite severe and he was very sick with blackouts.  An ophthalmologist referred him for a magnetic resonance imaging (MRI) of the brain, which showed a tumor pressing on the optic nerve.  

The Appellant then underwent craniotomy for removal of what appeared to be a benign tumor.  He was vague about the recurrence of his skin problem and claimed that there were recurrences of the skin rash.  Examination of the skin showed a large, slightly raised darkly pigmented patch over the biceps area of the left arm.  There were no other skin abnormalities.  The examiner noted the history of an illness characterized by a skin rash without fever and the earlier presence of two ticks on his body and a claim that the illness was Rocky Mountain Spotted Fever.  The examiner stated, that in retrospect, this was difficult for him to dispute the claim of Rocky Mountain Spotted Fever though there are features about it that did not ring true, particularly the absence of fever, nausea, vomiting, or headache at that time and there was no information from the initial hospital visit that laboratory evidence there was for antibodies against Rickettsia.  The examiner indicated that he believed that the current skin condition was lichen simplex, not related to Rocky Mountain Spotted Fever.  At the time of the examination, there was no other skin abnormality.  The examiner noted the history of a seizure disorder and ultimately the discovery of a benign brain tumor removed by craniotomy in 1995.  The examiner stated that it seemed more likely that the seizures were related to his brain tumor, and that there is no evidence that Rocky Mountain Spotted Fever caused a seizure disorder except during its acute illness.  The examiner added that Rocky Mountain Spotted Fever did not leave anybody with a seizure disorder after the acute illness.  The Appellant's IgG antibody for Rocky Mounted Spotted fever was 1:128, which was good evidence of a prior infection.  The examiner did not have the Appellant's records to review in conjunction with this examination.

In January 2000, the Appellant's record was reviewed by a VA physician's assistant.  At that time, it was stated that after review of all charts it would be their opinion that the Appellant probably did have Rocky Mountain Spotted Fever in 1986, but it would not have to do with the rash that he had on occasions today nor would it have to do with the seizures or the brain tumor.  In an August 2000 addendum, the VA physician who conducted the July 1998 VA examination reported that he had thoroughly reviewed the record and had not changed his opinion.  The examiner stated that after review of all charts it would be his opinion that the Appellant may have had Rocky Mountain Spotted Fever in 1986, and seizures were occasionally part of the acute process of Rocky Mountain Spotted Fever, but chronic seizures were not a residual of Rocky Mountain Spotted Fever.  The examiner concluded that the reported infection with Rocky Mountain Spotted Fever bore no relationship to the Appellant's current problem of seizure disorders or panic attacks. 

Medical literature was thereafter received pertaining to the symptoms, diagnosis and treatment of Rocky Mountain Spotted Fever.  In addition, a March 2001 statement from a fellow serviceman was received which is to the effect he had served with the Appellant on ACDUTRA in May 1986 at which time the Appellant told him he had been bitten by a tick.  He saw the Appellant two weeks later at which time the Appellant had skin rashes and whelps.  The Appellant had informed him that he had been diagnosed with Rocky Mountain Spotted Fever.

VA examination and addendum opinions were obtained in August 2017.  The examiner stated that the record was reviewed.  The examiner opined that the Rocky Mountain Spotted Fever less likely than not caused acute seizures that resulted in head trauma.  The examiner cited to the June 1986 ER consultation which showed generalized rashes, later diagnosed as Rocky Mountain Spotted Fever, and which was silent for seizures.  There was no documentation of consults or hospitalizations for seizures or brain trauma or any complications following the initial ER visit which signified an uncomplicated case of Rocky Mountain Spotted Fever.  The examiner noted that the Center for Disease Control had indicated that persons who do not have vascular damage in the initial stages of the disease typically experienced a full recovery and there was no evidence that R. Ricksettsii causes persistent or chronic disease.  The examiner reported that it was not until one year later, in July 1987, that the first onset of a seizure secondary to alcohol withdrawal occurred and then resolved status post detoxification.  There were no seizures until December 1993 during which the Appellant was started on Dilantin due to new onset seizures.  Several months later, he was diagnosed with a brain tumor and underwent a tumor resection in May 1995 with a histopath that demonstrated psammomatous fibrous dysplasia, ruling out the initial diagnosis of meningioma.  Seizures were reported to have resolved after the resection.  Based on this history, the examiner opined that the Appellant was more likely to have had seizures due to psammomatous fibrous dysplasia of the temporal bone that caused swelling and subsequent compression of the brain tissues leading to seizures as well as compression of the optic nerve causing permanent visual loss.  The examiner also provided medical literature information on fibrous dysplasia which indicated that although the exact etiology of this type of tumor is unknown, it is supposed to be a primitive mesenchymal origin.  During the embryonic stage, the medial portion of nasal drift passes through the ethmoidal roof during normal transposition and a minor part of periodontal membrane mesenchymal in origin.  The primitive mesenchymal theory supports the occurrence of ossifying fibroma and are very slow growing tumors which do not produce any symptoms until they become large enough to compress surrounding structures or present as external swelling such as proptosis due to displacement of globe or nasal obstruction due to mass effects in the nasal cavity.  Ossifying fibroma has been found as an incidental finding when a CT or MRI is ordered for evaluation of some other disease or symptom.  The examiner further cited to medical research which indicated that the cause of fibrous dysplasia has been linked to a genetic mutation that occurs after conception, in the early stated of fetal development.  

Thereafter, lay evidence was received from family members of the Appellant who indicated that the Veteran had seizures in June 1986 and hit his head during seizures which continued thereafter.

A private medical opinion from Dr. A.M.G. was then received.  She noted that she had reviewed the Veteran's claims file and pertinent medical records.  She noted that the Appellant had submitted a statement indicating that during the last week of training in 1986, his unit spent the entire week in the woods (Bivouac).  The Battalion was ordered to attend annual training at McAllister Army Base, Oklahoma from May 17, 1986 to May 31, 1986.  He discovered that 2 ticks had gotten on his body.  On the trip back home from the woods during the drive from Montgomery, Alabama to his unit in Camden, Alabama, he became very confused and developed a headache with associated nausea.  He later developed a fever.  The week following training he became very ill.  He suffered numerous seizures when he would fall out with loss of consciousness, and would strike his head.  During the week of June 1, 1986, the Appellant was told by Dr. C. that he had Rocky Mountain Spotted Fever.  This diagnosis was confirmed on June 11, 1986.  The Appellant stated that his condition worsened as the muscle on the right side of his body became weak; he experienced double vision; loss of sensation in his hands and feet; and was easily agitated by sudden noises or sounds.  As the seizures intensified, Dr. C. prescribed Dilantin.  The examiner then reviewed the lay statements as well as information on Rocky Mountain Fever.  

She noted in severe cases of Rocky Mountain Spotted Fever, central nervous system (CNS) involvement may also occur resulting in vascular injury which may lead to inflammation of the brain (encephalitis) which generally begins with fever and headache.  The symptoms rapidly worsen, and there may be seizures, confusion, drowsiness, and loss of consciousness, and even coma.  The diagnostic approach includes lumbar puncture where a sample of the cerebrospinal fluid from the spine is obtained, an MRI of the brain and an EEG (electroencephalogram) that monitors the electrical activity of the brain.  Treatment for encephalitis includes, antiviral therapy when indicated, corticosteroids to reduce the brain inflammation and anticonvulsant in patients who have seizures.  Complications of encephalitis include loss of memory, behavioral or personality changes, epilepsy or seizure activity, and aphasia.  Head injury occurs when an outside force hits the head hard enough to cause the brain to move violently within the skull.  This force can cause shaking, twisting, bruising (contusion), or sudden change in the movement of the brain (concussion).  The violent jarring of the brain damages brain tissue and tears nerves, blood vessels, and membranes.  The severity of this damage depends on the location and force of the blow to the head.  She indicated that mild traumatic brain injury (MTBI) or concussion is defined as a complex pathophysiologic process affecting the brain, induced by traumatic biomechanical forces secondary to direct or indirect forces to the head.  The brain is a soft organ that is surrounded by spinal fluid and protected by the skull.  Normally, the fluid around the brain acts like a cushion that keeps the brain from banging into the skull.  However, if the head or the body is hit unexpectedly hard, the brain can shake inside the skull or suddenly crash into the skull resulting in a disruption of the function of the brain.  Some individuals have obvious symptoms of a concussion (such as passing out or feeling lightheaded), while others do not.  With rest, most people fully recover from concussions within a few hours to a few weeks.  On rare occasions, head injuries cause more serious problems.  Damaged brain tissue does not work normally.  The brain has many different functions in the body, and any of them can be disrupted by this damage.  MTBI results in a constellation of physical, cognitive, emotional and/or sleep-related symptoms and may or may not involve a loss of consciousness.  Duration of symptoms is highly variable and may last from several minutes to days, weeks, months, or even longer in some cases.  A severe concussion may require surgery or lead to long-lasting problems with movement, learning, or speaking.  A person who might have a concussion should immediately stop any kind of activity or sport, as becoming active again before the brain returns to normal functioning increases the person's risk of having a more serious brain injury.  Not all brain damage is permanent.  Like all body organs, the brain can heal to a certain extent; however, this healing may not bring the brain's function back to what it was before the injury.  A relatively mild head injury can cause prolonged or permanent decline in cognition.  Cognition is the processes of thinking, remembering, understanding, reasoning, and communicating.  Head injury can also cause changes in emotions or behavior.  This disturbance of brain function is typically associated with normal structural neuroimaging findings.  It was also indicated that there have been some suggestions in the medical literature that traumatic brain injury can lead to intracranial neoplasms (cancer) and that the link between brain inflammation and tumor development is long recognized.

In conclusion, the physician opined that medical evidence of record indicates that during service the Appellant was diagnosed and treated for Rocky Mountain Spotted Fever.  There is lay evidence to suggest that the Appellant suffered with his first seizure within one week and continued to suffer with repeated episodes of seizure activity that required pharmacologic treatment.  In his lay statement, the Appellant stated that seizures resulted in numerous falls where he sustained repeated head injury.  Other lay statements from the Appellant's wife and daughter corroborate this.  The medical evidence of record indicated that the Appellant developed meningioma, which is a benign tumor originating in the fibrous-tissue that protects the brain and spinal cord.  He underwent a craniotomy for tumor removal and subsequently developed loss of sight in his right eye, light sensitivity and panic attacks.  One of the sequelae of Rocky Mountain Spotted Fever is seizure.  This can occur in the setting where the virus causes inflammation in the brain or encephalitis.  This is usually acute and transitory, however, can persist as a long term sequelae.  In his lay statement, the Appellant described worsening symptoms which are consistent with encephalitis and include double vision, muscle weakness, loss of sensation, agitation, confusion and seizures.  The usual evaluation which includes lumbar puncture to obtain a sample of the cerebrospinal fluid from the spine, MRI of the brain, and EEG were not performed at the time that the Appellant developed seizure activity.  It is noted that the Appellant underwent CT scans of the brain as an evaluation for seizures and these were reported as negative.  The physician stated that it is therefore unlikely that seizures were due to a brain tumor since there was no evidence of a brain mass at that time.  If indeed, the seizure activity led to numerous falls with recurrent head trauma, this could result in a disruption of the function of the brain and the manifestation of numerous sequelae.  The Appellant was subsequently diagnosed with and treated for meningioma of the brain.  Scientific literature has long acknowledged the link between brain injury and subsequent brain inflammation and brain tumor development.  In one particular study it was found that the evidence for elevated brain tumor risk after head trauma was strongest for meningiomas in men.  The physician opined that it is conceivable that the Appellant's in-service diagnosis of Rocky Mountain Spotted Fever resulted in a viral encephalitis and development of seizure activity within one to two weeks of the diagnosis.  Epilepsy or seizure disorder can develop as a long-term complication of encephalitis.  The seizure disorder with subsequent recurrent head trauma could result in increased risk of brain tumor development.  Therefore, it is at least as likely, as not, that the tick-borne viral episode of Rocky Mountain Spotted Fever resulted in viral encephalitis with subsequent development of epilepsy or seizure activity, and the recurrent head trauma as a result of falls due to seizure activity increased the Appellant's risk of developing meningioma and its complications.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both the recent VA and private examiners were aware of the Appellant's medical history, provided articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the most probative evidence consists of disparate opinions regarding the residuals, if any, of Rocky Mountain Spotted Fever, and the etiology of the seizures and brain tumor, which the most recent VA opinion indicating that the fibrous dysplasia (resulting in seizures) was a preexisting defect or mutation/congenital condition developing prior to the Appellant's birth, and the private opinion indicating, in conjunction with recent lay evidence, that the Rocky Mountain Spotted Fever resulted in viral encephalitis with subsequent development of epilepsy or seizure activity, and the recurrent head trauma as a result of falls due to seizure activity increased the Appellant's risk of developing meningioma.  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether Rocky Mountain Spotted Fever and its subsequent residuals and secondary conditions are attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by medical professionals and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for Rocky Mountain Spotted Fever and its residuals including a seizure disorder is warranted.  The Appellant's brain tumor, postoperative right petrous hyperostotic meningioma, was caused by the seizure disorder so it is a secondary condition to the seizures.  The Appellant's panic attack disorder was also caused by the seizure disorder and is also secondary to the seizures.  The Appellant's visual disability, characterized as light sensitivity and loss of sight of the right eye, was in turn caused by the brain tumor (postoperative right petrous hyperostotic meningioma) and are therefore secondary to that condition.



ORDER

Service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder, is granted.

Secondary service connection for a brain tumor, postoperative right petrous hyperostotic meningioma, is granted. 

Secondary service connection for a panic attack disorder is granted.  

Secondary service connection for visual disability, characterized as light sensitivity and loss of sight of the right eye, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


